DETAILED ACTION

Response to Amendment

	Amendments and response received 12/20/2021 have been entered. Claims 16-30 are currently pending in this application. Claims 16-30 have been newly added and claims 1-15 canceled. Amendments and response are addressed hereinbelow.

Specification

	In light of the amendment to the title of the invention, the examiner hereby withdraws the previous grounds of objection as the newly supplied title is more indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112

	In light of the cancelation of the claims, the previous grounds of rejection have been rendered moot.

Allowable Subject Matter

Claims 16-30 are allowed.

The following is an examiner’s statement of reasons for allowance:  The examiner found neither prior art in its entirety, nor based on the prior art found motivation to combine any subsequent art which teaches issuing, based on a protocol that has been used for receiving the image data in the first format, first error information or second error information in a case that a predetermined error occurs in interpreting the 
The closest prior art, Masahiro Sugimoto (US 20090190155 A1), teaches transmitting print data to a printer, with identification code information attached thereto; obtaining status information from the printer on a regular basis or in response to a special event; identifying the print data and retransmitting the identified print data to the printer, if it is determined that the status information concerns a printing error in the print data created in the information processing device which makes it impossible for the printer to resume printing, by analyzing the status information. The prior art fails to disclose a controller configured to generate image data in a second format different from the first format in response to the received first error information; and transmit the generated image data in the second format to the printing apparatus, wherein the second error information does not cause the information processing apparatus to generate the image data in the second format
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
March 12, 2022